Citation Nr: 0418946	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  03-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as being due to exposure to herbicide agents.

2.  Entitlement to an increased (compensable) evaluation for 
malaria.  

ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from January 1968 to November 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a July 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In two statements received in May 2004 statement, the veteran 
addressed several additional issues, including increased 
evaluations for lumbar Paravertebral myositis and dorsolumbar 
scoliosis, post-traumatic stress disorder (PTSD), and 
residuals of a gunshot wound of the left foot with 
degenerative joint disease and loss of use of the left foot.  
He also raised issues involving disabilities to include 
limitation of motion of an ankle, low back pain, 
hypertension, major depression and a total rating based on 
individual unemployability due to service connected 
disabilities.  These issues are not properly before the Board 
at this time and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  By rating decision in July 2002, the RO denied claims of 
entitlement to service connection for skin disability and 
entitlement to an increased rating for malaria; the veteran 
was notified of this determination by letter dated that same 
month. 

2.  A notice of disagreement was received in July 2002, and a 
statement of the case was issued in March 2002.  

3.  An Appeal to Board of Veterans' Appeals (VA Form (9) 
received in April 2003 referred to issues of unemployability 
and lumbar paraverterbral myositis, but did not mention skin 
disability or malaria.  

4.  The veteran did not request an extension of time for 
filing a substantive appeal from the July 2002 rating 
decision. 

5.  A timely substantive appeal was not received to complete 
the veteran's appeal from the July 2002 rating decision.




CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
appeal, and the appeal on the issues of service connection 
for skin disability and for an increased rating for malaria 
is dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.

An appeal consists of a timely notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  The notice of 
disagreement and substantive appeal must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed (RO).  38 
C.F.R. § 20.300 (2003).

A claimant, or his or her representative, must file a notice 
of disagreement with a determination by the agency of 
original jurisdiction (RO) within one year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 C.F.R.  § 20.302(a) (2003).

A substantive appeal shall be filed within 60 days from the 
date of mailing of the statement of the case, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the initial review and determination 
being appealed, whichever period ends later. The date of 
mailing of the statement of the case will be presumed to be 
the same as the date of the statement of the case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 
20.202, 20.302(b) (2003).

In the present case, the record does not show that a timely 
substantive was received.  Although a VA Form 9 was received 
in April 2003, this document did not even mention the issued 
of skin disability or malaria.  A substantive appeal should 
set forth specific arguments relating to errors of fact or 
law made by the RO.  38 C.F.R. § 20.202.  Again, the April 
2003 VA Form 9 and the attachments submitted with it did not 
even refer to these issues, much less set forth an argument.  
The record also does not show that the veteran requested an 
extension of time for filing a substantive appeal.  38 C.F.R. 
§ 3.303. 

In an April 2004 letter, the Board notified the of the 
potential defect in the April 2003 substantive appeal, and he 
was offered the opportunity to submit further argument and 
additional evidence on the matter of jurisdiction pursuant to 
38 C.F.R. § 20.101(d) (2003).  Although the veteran did 
respond, the documents he submitted essentially repeat 
arguments as to the merits and do not provide any basis for 
finding that the Board has jurisdiction of the issues.  The 
matter of the jurisdiction of any appellate body is a 
threshold determination and must be addressed.  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In the present 
case, the Board is unable to find that it has jurisdiction 
over the matters involving the skin disability and malaria 
claims.  

In closing, the Board also notes that in a VA Form 9 dated 
May 17, 2004, the veteran appears to indicate that he does 
not want his malaria claim reviewed.  At any rate, the Board 
is without jurisdiction of either issue. 




ORDER

The appeal is dismissed as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



